Title: To Thomas Jefferson from Charles Willson Peale, 30 January 1806
From: Peale, Charles Willson
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Museum Jany. 30. 1806.
                        
                        Since the receipt of your favor of the 23d. having the determined size of the Polygraphs, the work goes on
                            with spirit, and I flatter myself that you will be pleased with the execution, as well as with the Mahogany, it is pretily
                            cloulded but without knots. Some people admire knots in their Mahogany furniture, and I have observed that it is very
                            liable to crack, this is a sufficient reason for my rejecting it. Silver makes better Pen-arms than I expected, being well
                            hammered they are elastic and not liable to bend, as before tryal I had my apprehensions.
                        With respect to preserving fur Cloaks coverlids &c, it is an important object, therefore I will
                            particularise. In the first place the means I make use of to preserve the coats of my large Animals, although perhaps the
                            most effectual means yet thought of, however not advisable to be used in any wearing apparel; the poison which preserves
                            them in every situation, might be inhaled in small particles to the injury of our health. As you wish to keep some Indian
                            dresses at your Mansion, and parts of them may be liable to the depredations of Dermests, the mode of preserving may be
                            applied to the perishable parts as I do with my large Animals. When I have a number of large Animals to do, I make use of
                            large vessels and put 2 or 3 Wt. of arsenic into hot water, and completly wet all the furs & skins—but for a few or
                            smaller subjects, I have a large Earthen Crock into which I put a half wt., more or less, of Arsenic, and then a
                            Tea-kittle of boiling water may be sufficient to wet a considerable number of small subjects—this may be done with a Mop,
                            if the articles are too large to be diped into the water. Hot water not only obtains a greater proportion of the Arsenic,
                            but also will penetrate the natural grease of Skins, fur or feathers. This process is best done out of doors to avoid the
                            fumes of the arsenic, wetting the hands much, will cause considerable inflamation to the ends of the fingers, Cuts or
                            sores will be made worse if wet with the arsenical water. The advantage of washing subjects with this water are that they
                            will keep free from the depredation of Insects a great length of time, 15 Years I have tested articles that have been put
                            with others that have been eatin entirely to pieces, and the dermest would not touch the washed Skins. After animal
                            Substances are well dyed, if they are put into boxes, air tight, they will be preserved, but great care must be taken to
                            secure them before the fly has laid its eggs in them, or they may be baked in an Oven which shall be so hot as to dry up
                            the Eggs, which may be done without injuring either feathers or fur—such a heat as an Oven is left in after bread is
                            taken out. I have heard of many means that has been used to prevent damage made by Moths, some woolen Merchants, put Tallow
                            Candles amongst the bales of Cloath; Mrs. Rittenhouse used to put a piece of Candle in her husbands pockets of his coats
                            &c laid by during the summer season and she told me that it prevented them from being eaten by Moths. I have
                            tryed musk, Capho &c but I have found no dependance on any means, except the arsenical water, or puting the
                            articles in tight boxes. The experience you may have had by puting your furs into linnen shews that they may be keept from
                            the Moth, if put up before the fly begins to moove in the Spring. but if they are first made wet with clean soap suds,
                            then dryed before packed up, the alcaline however trifling it may be, will be disagreable to the fly. The question now is,
                            for the easiest mode to secure the fur, and have the use of it occasionally? Perhaps the manner of my keeping the
                            duplicate subjects of my Museum, is the most secure, and does not give much trouble to come at them. I have Boxes lined
                            with Tin, these have the cover made to fit close, and besides have 2 layers of Shammoy or allum leather or the edge of the
                            Box & cover, and having Staples in the Box and when the Cover is put on, Wedges are drove through the Staples which force
                            the cover extreemely tight on the box, thus making them air tight. A
                            case of this kind would keep all your furs secure from the depredations of all sorts of Insects, and fastenings of the
                            Cover may be Screws or levers of sufficient power. If you approve of this method of secureg your furs, the manner of
                            fastening, you will soon contrive to your Mind. The moth begins to fly here about the middle of May and ceases about the
                            middle of Sepr. probably they may moove sooner and continue longer in the southern States. Furs ought to be baked, or very
                            well beat if they are keept in the open air within those periods. I dont know whether I have given you any thing new in
                            the above sketch, but the hope of serving you induced me to be thus lenthy. except the good will of your friend
                        
                            CW Peale
                            
                        
                    